 

EXHIBIT 10.7

MAY DISCRETIONARY

CREDIT NOTE

 

$1,000,000

 

Minneapolis, Minnesota

 

 

July 1, 2003

 

FOR VALUE RECEIVED, MEDICALCV, INC., a Minnesota corporation (the “Borrower”)
promises to pay to the order of PKM PROPERTIES, LLC, a Minnesota limited
liability company (the “Lender”) at its office in Minneapolis, Minnesota or at
such other place as may be designated from time to time by the holder hereof, in
lawful money of the United States of America, the principal sum of One Million
Dollars ($1,000,000) or so much thereof as has been advanced by the Lender to or
for the benefit of the Borrower pursuant to that certain May Discretionary
Credit Agreement, dated as of the date hereof, as amended from time to time,
between the Borrower and the Lender (the “Agreement”) and remains unpaid,
together with interest on the unpaid principal balance hereof from May 28, 2003
until this Note is fully paid, at an annual rate of interest, calculated on the
basis of actual number of days elapsed in a 360 day year, that shall at all
times be equal to the Interest Rate, as provided in the Agreement, each change
in the interest rate herein to become effective on the day the corresponding
change in the Interest Rate becomes effective.

 

Interest accruing on this Note shall be due and payable on the last day of each
month commencing June 30, 2003, and at maturity or earlier prepayment in full. 
The principal of this Note and all accrued interest shall be due and payable on
or before May 27, 2004.  Payments hereunder shall be applied first to the
payment of accrued interest and then to the reduction of principal.  The
Borrower may prepay at any time and from time to time, all or any portion of the
balance from time to time remaining on this Note, only as provided in the
Agreement.

 

This Note is secured by the May Security Agreement referred to in the Agreement
and is issued pursuant to and is subject to the Agreement.

 

The Borrower agrees to pay all costs of collection, including attorneys’ fees,
in the event this Note is not paid when due.  This Note is being delivered in,
and shall be governed by, the laws of the State of Minnesota.  Presentment or
other demand for payment, notice of dishonor and protest are expressly waived.

 

 

MEDICALCV, INC.

 

 

 

 

 

By:

/s/ Jules L. Fisher

 

 

 

Jules L. Fisher

 

 

its Chief Financial Officer

 

--------------------------------------------------------------------------------